Citation Nr: 0911896	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from March 1976 until May 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

In his substantive appeal, the Veteran had requested a 
hearing before a Veteran's Law Judge sitting at the RO.  He 
subsequently withdrew that request in a February 2009 
communication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required with respect to the Veteran's claim.  
Specifically, it is noted that the Veteran's contended 
stressor involves harassment during boot camp.  As explained 
in his March 2006 statement in support of claim, the Veteran 
believed that his drill instructor, Sergeant Armour, and 
Staff Sergeant, Sergeant Wheels, harassed him and singled him 
out for punishment. He also stated that these instructors 
beat him with rifles, punched and kicked him, and threw him 
in a closet.  

Given the nature of the alleged stressor, the Board finds 
that the special considerations afforded to PTSD claims based 
on personal assault are applicable. See Patton v. West, 12 
Vet. App. 272 (1999). In particular, the provisions in VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005) are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied. See also YR v. West, 11 Vet. 
App. 393, 398-99 (1998). The Manual states that, in cases of 
personal assault, development of alternate sources for 
information is critical.

According to the Manual, there is an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred. 
These sources include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals. Also of relevance are the 
provisions which recognize that "[b]ehavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor." The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

The Board acknowledges that the Veteran was sent a notice 
letter in January 2006 explaining the types of evidence 
necessary to corroborate a stressor during service to support 
his claim for PTSD due to personal assault, pursuant to 38 
C.F.R. § 3.304(f).  However, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, in a March 2006 statement, the 
Veteran identified additional pertinent records from San 
Mateo Mental Health clinic, San Mateo General Hospital Mental 
Ward, Menlo Park VA, and Stamford Hospital Mental Health 
Clinic.  It was his intent to authorize VA to obtain such 
records.  However, the release was not signed or dated by the 
Veteran and such records and he did not otherwise procure 
them himself.  

Furthermore, the Veteran contended that his two attackers 
were subject to a court martial.  Therefore, on remand, an 
attempt should be made to obtain any court martial records 
that may corroborate his contentions of an in-service 
assault.    

In addition to the foregoing, review of the record reveals 
the Veteran has been variously diagnosed with PTSD, 
schizoaffective disorder, and depression. Although it appears 
the examining physicians considered the Veteran's report of 
stressful in-service events in rendering these diagnoses, the 
associated treatment records also note additional stressors 
that are not related to the Veteran's military service.  
Thus, if a PTSD examination is required upon remand, all 
psychiatric disabilities, including PTSD, must be identified 
and an opinion rendered as to whether such disabilities are 
due to any corroborated in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical 
treatment records from San Mateo Mental 
Health Clinic, San Mateo General Hospital 
Mental Ward, Menlo Park VA, and Stamford 
Hospital Mental Health. (Moreover, make 
sure all papers for release of this 
information are signed and dated by the 
Veteran.) If these records are 
unavailable, then this must be documented 
in the record and communicated to the 
Veteran.

2.  Take any additional appropriate 
action to attempt to corroborate the 
Veteran's claimed stressors; in 
particular, the RO should take any 
available appropriate steps to obtain 
documentation that Sergeant Armour and 
Sergeant Wheels (identified by the 
Veteran in multiple documents, including 
the March 2006 statement in support of 
his claim) were involved in Court Martial 
proceedings concerning an assault on the 
Veteran.  The Veteran's personnel records 
should also be obtained to determine any 
decline in job performance, request for 
reassignment, or other potential 
indicators of personal trauma.  

3.  If and only if any evidence obtained 
as a result of the above actions is found 
to corroborate the claimed stressor, then 
schedule the Veteran for a VA psychiatric 
examination. The VA examiner should state 
whether it is at last as likely as not 
that the Veteran has a diagnosis of PTSD 
that conforms to the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994) based on an in-service 
stressor. If so, the examiner should 
identify the verified stressor which 
serves as the basis for the PTSD 
diagnosis. Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




